                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

In Re:
     David Dolliver Lafferty                                Case No.: 17-80607—CRJ13
     Rebecca Lynn Lafferty                                  Chapter: 13
                                                            Judge:    Jessup
_________________________________/


               MOTION TO INCUR DEBT FOR THE PURPOSE OF
 REFINANCING REAL ESTATE FOR THE PURPOSE OF PAYING OFF CHAPTER 13 PLAN
         OR SIMPLY FOR THE PURPOSE OF REFINANCING REAL ESTATE

       NOW COMES David and Rebecca Lafferty, “Debtor”, by and through their attorney
Joseph G. Pleva, and in support of his Motion to Incur Debt, states as follows:

        1. The Debtor’s Chapter 13 Plan was filed on February 28, 2019 and Confirmed by
           Order of this Court on June 16, 2019.

        2. Debtor’s Chapter 13 Plan requires them to pay $1,503.00 per month, increasing
           to $1,911.00 per month following the payoff of Debtor’s 401(k) loan.

        2. Debtors are seeking approval to borrow money from Southern Mortgage Group,
           Inc. to refinance the purchase their primary residence located at 161 Lance Rd.,
           Toney, AL.

        3. Debtors want to borrow would be borrowing $204,000 from a finance company
           related to Southern Mortgage Group and would repay outside of their Chapter 13
           plan with payments of no more than $1335.23 per month, including principal,
           interest, taxes and insurance.

        4. Debtors refinanced mortgage payment will be replacing the $1581.00 1st
           Mortgage payment and the $888.00 2nd mortgage payment that they are currently
           making.

        5. The $204,000 borrowed will be used to pay closing costs of approximately
           $7592.70. and payoff the first mortgage currently held by U.S. Bank National
           Association (balance approximately $115,171.00) and the 2nd mortgage currently
           held by USAA (balance approximately $51,971.00). Also, Debtors propose to use
           the remaining funds to payoff their Chapter 13 Bankruptcy. Debtors estimate
           their current Chapter 13 plan payoff is approximately $29,000.00.




Case 17-80607-CRJ13           Doc 108 Filed 10/22/19 Entered 10/22/19 13:01:42       Desc
                                Main Document     Page 1 of 2
      6. In the alternative, if this court will not approve this refinance agreement to allow
         debtor’s to payoff their Chapter 13 plan early, Debtors request the Court to
         approve financing to allow debtors to refinance their house without taking any
         cash out. This proposed loan would be for $175,000. With a payment of $1196.78
         including principal, interest and insurance.

      7. Debtors believe that it is in their best interest to refinance their primary residence
         as that they will qualify for a much lower interest rate and monthly payment. If
         this Court allows debtors to payoff their Chapter 13 plan early, it will be in the
         best interest of creditors in that they will be paid much earlier than proposed in
         the plan

         WHEREFORE, Debtors pray this Honorable Court enter an order approving
      debtor’s Motion to Incur Debt to allow debtors to refinance and payoff their Chapter
      13 plan or in the alternative, to simply refinance their real estate.

Dated: October 22, 2019
                                                  ___/s/ Joseph G. Pleva______
                                                  Joseph G. Pleva
                                                  3330 L and N Dr., Suite C
                                                  Huntsville, AL 35801
                                                  256-617-7115
                                                  plevalaw@gmail.com




Case 17-80607-CRJ13       Doc 108 Filed 10/22/19 Entered 10/22/19 13:01:42               Desc
                            Main Document     Page 2 of 2
